Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.1 Page 1 of 10



     Eric S. Blum (SBN# 162505)
     Corporate Counsel
   2 Office of the General Counsel
   3
     3333 Fairview Road, A451
     Costa Mesa, California 92626
   4 Telephone: (714) 885-1316

   5
     Facsimile: (714) 885-1307
     E-mail: Blum.Eric@aaa-calif.com
   6

   7
     Attorneys for Defendant
     AUTOMOBILE CLUB OF SOUTHERN
   8 CALIFORNIA

   9                            UNITED STATES DISTRICT COURT
  10                      SOUTHERN DISTRICT OF CALIFORNIA
  11
       DARREN BEAN,                               Case No. '19CV0299 MMA AGS
  12

  13               Plaintiff,                     Assigned to:   Hon.
                                                  Dept.:
  14         vs.
                                                  NOTICE OF REMOVAL OF ACTION
  15 AUTOMOBILE CLUB OF SOUTHERN                  PURSUANT TO 28 U.S.C. §1441
     CALIFORNIA, and DOES 1through30,
  16
     Inclusive,                                   [FEDERAL QUESTION
  17                                              JURISDICTION]
                   Defendants.
  18
                                                  Complaint filed: December 31, 2018
  19

  20

  21

  22         TO THE CLERK OF THE COURT:
  23         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §1441, et seq.,
  24
       Defendant, Automobile Club of Southern California ("Auto Club") hereby files this
  25

  26   Notice of Removal of the above-captioned action to this United States District Court

  27 and states as follows:
  28
                                               -1-
                      NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1441
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.2 Page 2 of 10



             1.     Auto Club is the only named defendant in Case number ESC000494

   2 filed by Plaintiff, Darren Bean, in the Small Claims division of the Imperial County
   3
       Superior Court (the "State Court Action").
   4

   5         2.     The Plaintiffs Claim and Order in connection with the State Court

   6 Action was filed with the Clerk of the Imperial County Superior Court on December
   7
       31,2018.
   8

   9         3.     This Notice of Removal ("Notice") is being filed with the United States

  10 District Court within 30 days after Auto Club was served with a copy of the
  11
       Plaintiffs Claim and Order in the State Court Action. The Plaintiffs Claim and
  12

  13 Order sets forth the basis and statutory authority on which the Plaintiff seeks relief.

  14         4.     This United States District Court is the proper district court for removal
  15
       because the State Court Action is pending within this district.
  16

  17         5.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

  18 orders served upon Auto Club in the State Court Action is attached as Exhibit A to
  19
       this Notice. The attached document is the only pleading currently on file in the
  20
  21   State Cami Action.

  22         6.     Auto Club is a non-profit mutual benefit corporation which provides

       services to its members including roadside assistance through the use of a network
  24
  25 of independent service providers. Auto Club members also are eligible to purchase

  26
       insurance products offered through the Interinsurance Exchange of the Automobile
  27
       Club ("Exchange"), a reciprocal exchange affiliated with Auto Club. Membership
  28
                                                 -2-
                       NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §1441
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.3 Page 3 of 10



   1
       in Auto Club is required in order for members to purchase insurance through the

   2 Exchange.

   3
             7.     The claims for relief against Auto Club alleged in the State Court
   4

   5 Action arise under the Telephone Consumer Protection Act (42 U.S.C. §227, et

   6 seq.); thus, this court has original subject matter jurisdiction over the above-
   7
       referenced matter pursuant to 28 U.S.C. §1331 and 42 U.S.C. §227. The above-
   8

   9 captioned action may properly be removed to this United States District Court

  10 pursuant to 28 U.S.C. §1441(a).
  11
             8.     This court also has supplemental jurisdiction of the Plaintiff's state law
  12

  13 claim arising under California Business and Professions Code section 17529, et seq.

  14 because the state law claims are expressly authorized by the applicable federal
  15
       statute (42 U.S.C. §227(±)) and are so related to Plaintiff's federal question claims
  16

  17 that they form paii of the same case or controversy pursuant to 28 U.S.C. §1367(a).

  18         9.     Promptly after the filing of this Notice of Removal, Auto Club will
  19
       provide notice of the removal to Plaintiff in the State Comi Action, and shall file a
  20

  21   copy of this Notice with the Clerk of the Court in the State Court Action as required

  22 by 28 U.S.C. §1446(d).
  23

  24 Dated: February 8, 2019                      Respectfully submitted,
                                                  AUTOMOBILE CLUB OF SOUTHERN
  25
                                                  CALIFORNIA
  26
                                                  By:     /s Eric S. Blum
  27
                                                        Eric S. Blum
  28                                                    Corporate Counsel
                                                -3--
                       NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1441
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.4 Page 4 of 10
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.5 Page 5 of 10


                                              Plaintiff's Claim and ORDER                                Clerk stamps date here wllen form is filed.

                                              to Go to Small Claims Court
Notice to the person being sued:
   You are the defendant if your name is listed in@ on page 2 of this form.
   The person suing you is the plaintiff, listed in on page 2.       CD                                                          s1 2018
   You and the plaintiff must go to court on the trial date listed below. If you
   do not go to court, you may lose the case.
   If you lose, the court can order that your wages, money, or property be
   taken to pay this claim.
   Bring witnesses, receipts, and any evidence you need to prove your case.                           Fill in court name and street address:

   Read this form and all pages attached to understand the claim against you                             Superior Court of California, County of
   and to protect your rights.                                                                           Imperial

Aviso al Demandado:                                                                                      939 Main St., El Centro, CA
   Usted es el Demandado si su nombre figura en ®de la pagina 2 de este
   formulario. La persona que lo demanda es el Dcmandante, la que figura en
   CD de la pagina 2.                                                                                 Court fills in case number when form is filed.
   Usted y el Demandante tienen que presentarse en la corte en la fecha del                              Case Number:                        .
   juicio indicada a continuaci6n. Si nose presenta, puede perder el caso.                                       :~-~{' (('{: Ljt:f' ~
   Si pierde el caso la corte podria ordenar que le quiten de su sueldo, dinero u Case Name:
   otros bienes para pagar este reclamo.
   Lleve testigos, recibos y cualquier otra prueba que necesite para pro bar su
   caso.
   Lea este fonnulario y todas las paginas adjuntas para entender la demanda en su contra y pi;lra proteg~r sus dcrecb..os,
                                                                                                     AssigneG :tor al1 11wpos...: to Ju.ugi.::
                                                                                                                      including trial
The people in                 CD and 0               must go to court: (Clerkfills our section below.)            MICHAEL DOl\11:'.r:z..:;!N


  I
      Trial
      Date
                  ~       Date                      Time
                     1.)JB·/'1 :__ ~\_ ~-L.(LIJ<' ' (i-1.JL _J_
                                                    •J l''
                                                         1           ,.·
                                                                    I,_   f11
                                                                  Department    Name and address of court, if different from above
                                                             : 'i_.''~_l>.:_;,2-ll-~    'f a U<o ,y(
                                                                                     · /'v       ( ~LI'            ·,1
                                                                                                     ~ I' l 1dtL.,_{_j_
                     2.
                    3.
                                                             --   Mc.~:a Rhinehart
                    Date:          /',J. 31 · J2,:. J f'
                                     .·   I                       Clerk, by                tYDlA Af.JfUNf?Deputy
Instructions for the person suing:
    You are the plaintiff. The person you are suing is the defendant.
• Before you fill out this form, read form SC-100-INFO, Information/or the Plaintiff. to know your rights. Get
  SC-100-lNFO at any courthouse or county law library, or go to www.courts.ca.gov/smallclaims/forms.
   Fi 11 out pages 2 and 3 of this form. Then make copies of all pages of this form. (Make one copy for each party named in
   this case and an extra copy for yourself.) Take or mail the original and these copies to the court clerk's office and pay
   the filing fee. The clerk will write the date of your trial in the box above.
• You must have someone at least 18-not you or anyone else listed in this case-give each defendant a cornt-stamped
  copy of all five pages of this fom1 and any pages this fonn tells you to attach. There are special rules for "serving," or
  delivering, this fonn to public entities, associations, and some businesses. See forms SC-104, SC-1048, and SC-l04C.
    Go to court on your trial date listed above. Bring witnesses, receipts, and any evidence you need to prove your case.

Judicial Council of California, Mw1.courts.ca.gov                 Plaintiffs Claim and ORDER                                          SC-100, Page 1 of 5
Revised January 1, 2017, Mandatory Form
Code of Civil Procedure. §§ 116.110 et seq .•
116.220(c). 116.340(g)
                                                                  to Go to Small Claims Court                                                          -7
                                                                          (Small Claims}

                                                                                                                                 EXHIBIT A
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.6 Page 6 of 10


Plaintiff (list names):                                                               Case Number:
Darren Bean


(D     The plaintiff (the person, business, or public entity that is suing) is:
       Name: Darren Bean                                            Phone: 520 204 0825
       Street address: 1770 W Olive Apt 8                     El Centro
                                                                           - - -CA- - -   ----
                                                                                        92243
                                                                                                            ------
                               Street                                       City                    State   Zip
       Mailing address (if d i f f e r e n t ) : - - - - - - - - - - - - - - - - - - - - -
                                          Street                            City                    State   Zip

        If more than one plaintiff, list next plaintiff here:
       Name:                                                                       Phone:
                   ----------------------~                                                  ---------~
        Street address:
                               Street                                       City                    State   Zip
        Mailing address (if d i f f e r e n t ) : - - - - - - - - - - - - - - - - - - - - -
                                          Street                            City                    State   Zip
       0 Check here if more than two plaintiffs and attach form SC-JOOA.
       0 Check here if either plaintiff listed above is doing business under a fictitious name. If so, attach form SC-103.
       0 Check here if any plaintiff is a "licensee" or "deferred deposit originator" (payday lender) under Financial
             Code sections 23000 et seq.
0       The defendant(the person, business, or public entity being sued) is:
        Name: The Automobile Club of Southern California (and d/b/as)      Phone:
        Street address: 2601 S. Figueroa St. A                        Los Angeles
                                                                                  - - -CA- - - ----
                                                                                             90007
                               Street                                       City                    State   Zip
        Mailing address (if d i f f e r e n t ) : - - - - - - - - - - - - - - - - - - - - -
                                          Street                            City                    State   Zip

        If the defendant is a corporation, limited liability company, or public entity, list the person
        or agent authorized for service of process here:
        Name: Gail C. Louis                                          Job title, if k n o w n : - - - - - - - - - - - -
        Address: 3333 Fairview Road A45 l                            Costa Mesa          CA   92626
                      Street                                         City                   State    Zip

       0 Check here ifyour case is against more than one defendant, and attach form SC-JOOA.
       0 Check here if any defendant is on active military duty, and write his or her name here: - - - - - - - - -
CD The plaintiff claims the defendant owes $ _1_0_,0_0_0_____ . (Explain below):
        a. Why does the defendant owe the plaintiff money?
           Jurisdictional maximum. Willful violations of Telephone Consumer Protection Act (42 USC 227 et. seq.) and
           applicable anti-spam laws (Cal. Bus & Prof. Code 17529 et. seq.)

              When did this happen? (Date):
                                               ---------
        b. If no specific date, give the time period: Date started: March 2018            Through: June 2018
                                                                                                     ---------
        c. How did you calculate the money owed to you? (Do not include court costs or fees for service.)
           Statutory damages.


        0     Check here ifyou need more space. Attach one sheet ofpaper or form MC-031 and write "SC-JOO, Item 3" at
              the top.

Revised January 1, 2017
                                  Plaintiff's Claim and ORDER to Go to Small Claims Court                         SC-100, Page 2 of 5
                                                        (Small Claims)                                                          -7

                                                                                                             EXHIBIT A
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.7 Page 7 of 10


Plaintiff (list names):                                                                     Case Number:
Darren Bean


       You must ask the defendant (in person, in writing, or by phone) to pay you before you
       sue. If your claim is for possession of property, you must ask the defendant to give you
       the property. Have you done this?
       [R] Yes             D   No       If no, explain why not:



       Why are you filing your claim at this courthouse?
       This courthouse covers the area (check the one that applies):
       a. [fil (1) Where the defendant lives or does business.               (4) Where a contract (written or spoken) was made,
               (2) Where the plaintiffs property was damaged.                    signed, performed, or broken by the defendant or
               (3) Where the plaintiff was injured.                              where the defendant lived or did business when the
                                                                                 defendant made the contract.
       b.    0       Where the buyer or lessee signed the contract, lives now, or lived when the contract was made, if this claim,
                     is about an offer or contract for personal, family, or household goods, services, or loans. (Code Civ. Proc.,
                     § 395(b).)
       c.    D       Where the buyer signed the contract, lives now, or lived when the contract was made, if this claim is about a
                     retail installment contract (like a credit card). (Civ Code, § 1812.10.)
       d.    D       Where the buyer signed the contract, lives now, or lived when the contract was made, or where the vehicle is
                     permanently garaged, if this claim is about a vehicle finance sale. (Civ Code,§ 2984.4.)
       e.    0       Other (specify):   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




CD List the zip code of the place checked in @ above (ifyou know): 92243                        ~~~~~~~~~~~~




0 IfIsyes,yourandclaim  about an attorney-client fee dispute? D Yes                      IE:! No
                  ifyou have had arbitration, fill out form SC-101, attach it to this form, and check here: 0

0 IfAreyes,you    suing a public entity? D Yes               IE:! No
            you must file a written claim with the entity first. 0 A claim was filed on (date):          ~~~~~~~~~-




       If the public entity denies your claim or does not answer within the time allowed by law, you can file this form.
0 0HaveYes
               you filed more than 12 other small claims within the last 12 months in California?
                   [fil No      Ifyes, the filing fee for this case will be higher.
® IfIsyes,yourI have
                 claim for more than $2,500?                    IE:! Yes D No
                      not filed, and understand that I cannot file, more than two small claims cases/or more than $2,500 in
        California during this calendar year.
@       I understand that by filing a claim in small claims court, I have no right to appeal this
        claim.
I declare, under penalty of perjury under California State law, that the information above and on any attachments to this
form is true and correct.                                                                              '
      Date: 12/3 1/18        Darren Bean                                      ~           ..,/· -.,,_--c;"
                             Plaintiff types or prints name here                          Plaintiffsigns here
        Date:
                                      Second plaintiff types or prints name here                Second plaintiff signs here
                           Requests for Accommodations
                           Assistive listening systems, computer-assisted real-time captioning, or sign language interpreter
                           services are available if you ask at least five days before the trial. Contact the clerk's office for form
                           MC-410, Request for Accommodations by Persons With Disabilities and Response. (Civ. Code, § 54. 8.)

Revised January
                  1 2017
                   ·                Plaintiff's Claim and ORDER to Go to Small Claims Court                         SC-100, Page 3 of 5
                                                                  (Small Claims)                                                  -7

                                                                                                                       EXHIBIT A
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.8 Page 8 of 10



       SC"'!10Q                Information for the defendant (the person being sued)
"Small claims court" is a special court where claims for                    Prove this is the wrong court. Send a letter to the court
$10,000 or less are decided. Individuals, including "natural                before your trial explaining why you think this is the wrong court.
persons" and sole proprietors, may claim up to $10,000.                     Ask the court to dismiss the claim. You must serve (give) a copy
Corporations, partnerships, public entities, and other businesses           of your letter (by mail or in person) to all parties. (Your letter to
are limited to claims of $5,000. (See below for exceptions.*) The           the court must say you have done so.)
process is quick and cheap. The rules are simple and informal.              Go to the trial and try to win your case. Bring
You are the defendant-the person being sued. The person who is              witnesses, receipts, and any evidence you need to prove your
suing you is the plaintiff.                                                 case. To have the court order a witness to go to the trial, fill out
Do I need a lawyer? You may talk to a lawyer before or after                form SC-107 (Small Claims Subpoena) and have it served on
the case. But you may not have a lawyer represent you in court              the witness.
(unless this is an appeal from a small claims case).                         Sue the person who is suing you. If you have a claim
How do I get ready for court? You don't have to file any                     against the plaintiff, and the claim is appropriate for small claims
papers before your trial, unless you think this is the wrong court           court as described on this form, you may file Defendant's Claim
for your case. But bring to your trial any witnesses, receipts, and          (form SC-120) and bring the claim in this action. If your claim is
evidence that supports your case. And read "Be Prepared for Your             for more than allowed in small claims court, you may still file it in
Trial" at www.courts.ca.gov/smallclaimslprepare.                             small claims court if you give up the amount over the small
                                                                             claims value amount, or you may file a claim for the full value of
What if I need an accommodation? If you have a                               the claim in the appropriate court. If your claim is for more than
disability or are hearing impaired, fill out form MC-410, Request for        allowed in small claims court and relates to the same contract,
Accommodations. Give the form to your court clerk or the AON                 transaction, matter, or event that is the subject of the plaintiffs
Access Coordinator.                                                          claim, you may fife your claim in the appropriate court and file a
What if I don't speak English well? Ask the court clerk                      motion to transfer the plaintiffs 's claim to that court to resolve
as soon as possible if your court has a court-provided interpreter           both matters together. You can see a description of the amounts
available and how to request one. A court-provided interpreter may           allowed in the paragraph above titled "Small Claims Court."
not be available. Alternatively, you may bring an adult who is not a       • Agree with the plaintiff's claim and pay the
witness or an attorney to interpret for you or ask the court for a list      money. Or, if you can't pay the money now, go to your trial
of interpreters for hire.
                                                                             and say you want to make payments.
Where can I get the court forms I need? Go to any                            Let the case "default." If you don't settle and do not go to
courthouse or your county law library, or print forms at www.                the trial (default), the judge may give the plaintiff what he or she
courts.ca.govlsma/lclaimslforms.                                             is asking for plus court costs. If this happens, the plaintiff can
What happens at the trial? The judge will listen to both                     legally take your money, wages, and property to pay the
sides. The judge may make a decision at your trial or mail the               judgment.
decision to you later.                                                    What if I need more time?
What if I lose the case? If you lose, you may appeal. You'll               You can change the trial date if:
have to pay a fee. (Plaintiffs cannot appeal their own claims.)              You cannot go to court on the scheduled date (you will have to
                                                                             pay a fee to postpone the trial), or
• If you were at the trial, file form SC-140, Notice of Appeal. You
  must file within 30 days after the clerk hands or mails you the            You did not get served (receive this order to go to court) at least
  judge's decision Uudgment) on form SC-200 or form SC-130,                  15 days before the trial (or 20 days if you live outside the
  Notice of Entry of Judgment.                                               county), or
• If you were not at the trial, fill out and file form SC-135, Notice of   You need more time to get an interpreter. One postponement is
  Motion to Vacate Judgment and Declaration, to ask the judge to           allowed, and you will not have to pay a fee to delay the trial.
  cancel the judgment (decision). If the judge does not give you a Ask the Small Claims Clerk about the rules and fees for
  new trial, you have 10 days to appeal the decision. File form          postponing a trial. Or fill out form SC-150 (or write a letter) and
  SC-140.                                                                mail it to the court and to all other people listed on your court
For more information on appeals, see www.courts.ca.gov/                  papers before the deadline. Enclose a check for your court fees,
smaflclaims/appeals.                                                     unless a fee waiver was granted.


Do I have options?                                                        (';')\ Need help?
Yes. If you are being sued, you can:                                      \..!_)Your county's Small Claims Advisor can help for free.
   Settle your case before the trial. If you and the
   plaintiff agree on how to settle the case, the plaintiff must file
   form CIV-110, Request tor Dismissal, with the clerk. Ask the
                                                                               I                                                              I
   Small Claims Advisor for help.
                                                                               L                                                              _J
                                                                                 Or go to www.courts.ca.gov/smal/claimsladvisor.
*Exceptions: Different limits apply in an action against a defendant who is a guarantor. (See Code Civ. Proc.,§ 116.220(c).)
Revised January 1, 2017
                              Plaintiff's Claim and ORDER to Go to Small Claims Court                                         SC-100, Page 4 of 5
                                                                 {Small Claims)                                                               -7

                                                                                                                                EXHIBIT A
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.9 Page 9 of 10



      sa. .100                          lnformaci6n para el demandado (la persona demandada)
La "Corte de reclamos menores" es una corte especial donde se                                           Probar que es la corte equivocada. Envie una carta a la corte
deciden cases por $10,000 o menos. Los individuos, o sea las                                            antes de! juicio explicando per que cree que es la corte
"personas fisicas" y Jos propietarios por cuenta propia, pueden                                         equivocada. Pidale a la corte que despida el reclamo.Tiene que
reclamar hasta $10,000. Las corporaciones, asociaciones, entidades                                      entregar (dar) una copia de su carta (por correo o en persona) a
pllblicas y otras empresas solo pueden reclamar hasta $5,000. (Vea                                      todas las partes. (Su carta a la carte tiene que decir que hizo la
abajo para las excepciones.*) El proceso es rapido y barato. Las                                        entrega.)
reglas son sencillas e informales. Usted es el Demandado-la                                             Ir al juicio y tratar de ganar el case. Lleve testigos, recibos y
persona que se esta demandando. La persona que lo esta                                                  cualquier prueba que necesite para probar su case. Si desea que
demandando es el Demandante.                                                                            la carte emita una orden de comparecencia para que los testigos
l,Necesito un abogado? Puede hablar con un abogado antes o                                              vayan al juicio, Ilene el formulario SC-107, Citatorio de reclamos
despues del case. Pero no puede tener a un abogado que lo                                               menores (Small Claims Subpoena) y entregueselo legalmente al
represente ante la corte (a menos que se trate de una apelaci6n de un                                   testigo.
caso de reclamos menores).                                                                              Demander a la persona que lo demand6. Si tiene un reclamo
l,C6mo me prepare para ir a la corte? No tiene que presentar                                            contra el Demandante, y el reclamo se puede presentar en la
ningunos papeles antes del juicio, a menos que piense que esta es la                                    corte de reclamos menores, ta! coma se describe en este
carte equivocada para su caso. Pero lleve al juicio cualquier testigos,                                 formulario, puede presenter el formulario SC-120, Reclamo de/
recibos y pruebas que apoyan su caso. Y lea "Este preparado para su                                     demandado (Defendant's Claim) y presentarlo en este mismo
juicio" en www.courts.ca.gov/reclamosmenores/preparese.                                                 caso. Si su reclamo excede el limite permitido en la corte de
                                                                                                        reclamos menores, puede igualmente presentarlo en la corte de
l,Que hago si necesito una adaptaci6n? Si tiene una discapacidad                                        reclamos menores si esta dispuesto a limitar su reclamo al
o tiene impedimentos de audicion, Ilene el formulario MC-410,                                            maxima permitido, o puede presentar un reclamo por el monto
Request for Accomodations. Entregue el formulario al secretario de la                                   total en la carte apropiada. Si su reclamo excede el limite
corte o al Coordinador de Acceso/ADA de su corte.                                                       permitido en la corte de reclamos menores y esta relacionado con
lQue pasa si no hablo bien ingles? Preguntele al secretario de la                                        el mismo contrato, transacci6n, asunto o acontecimiento que el
corte lo mas pronto posible si en el juzgado habra un interprete                                         reclamo de! Demandante, puede presentar su reclamo en la carte
disponible y como solicitarlo. No siempre estan disponibles los                                          apropiada y presentar una mocion para transferir el reclamo del
interpretes de la corte. Otra opci6n es llevar a un adulto que pueda                                    Demandante a dicha corte, para poder resolver los dos reclamos
interpretar para usted siempre que esa persona no sea un testigo ni                                     juntos. Puede ver una descripcion de los montos permitidos en el
un abogado. 0 puede pedir a la corte una lista de interpretes                                           parrafo anterior titulado "Corte de reclamos menores".
particulares disponibles para contratar.                                                                Aeptar el reclamo de! Demandante y pagar el dinero. 0, si no
l,D6nde puedo obtener las forrnularios de la corte que necesito?                                        puede pagar en ese memento, vaya al juicio y diga que quiere
Vaya a cualquier edificio de la corte, la biblioteca legal de su condado,                                hacer los pages.
o imprima las formularios en www.courts.ca.gov/ smallclaims/forms                                        No ir al juicio y aceptar el fallo por falta de comparecencia. Si
(pagina esta en ingles).                                                                                 no llega a un acuerdo con el Demand ante y nova al juicio (fallo
l,Que pasa en el juicio? El juez escuchara a ambas partes. El juez                                       por falta de comparecencia), el juez le puede otorgar al
puede tomar su decision durante la audiencia o enviarsela par correo                                     Demandante lo que esta reclamando mas las costos de la corte.
despues.                                                                                                 En ese caso, el Demandante legalmente puede tomar su dinero,
lOue pasa si pierdo el case? Si pierde, puede apelar. Tendra que                                         su sueldo o sus bienes para cobrar el fallo.
pagar una cuota. (El Demandante no puede apelar su propio reclamo.)                                  lOue hago si necesito mas tiempo? Puede cambiar la fecha de!
   Si estuvo presente en el juicio, Ilene el formulario SC-140, Aviso de                             juicio si:
   ape/aci6n (Notice of Appeal). Tiene que presentarlo dentro de 30                                      No puede ir a la corte en la fecha programada (tendra que pagar
   dias despues de que el secretario le entregue o envie la decision                                     una cuota para aplazar el juicio), o
   (fallo) de! juez en el formulario SC-200 o SC-130, Aviso de                                           No le entregaron los documentos legalmente (no recibio la orden
   publicaci6n de/ fa/Jo (Notice of Entry of Judgment).                                                  para ir a la corte) por lo menos 15 dias antes de! juicio (o 20 dias
   Si no estuvo en el juicio, Ilene y presente el formulario SC-135,                                     si vive fuera de! condado), o
   Aviso de petici6n para anular el fa/lo y Dec/araci6n para pedirle al                                  Necesita mas tiempo para conseguir interprete. (Se permite un
   juez que anule el fallo (decision). Si la corte no le otorga un nuevo                                 solo aplazamiento sin ten er que pagar cuota para aplazar el
   juicio, tiene 10 di as para apelar la decision. Presente el formulario                                juicio).
   SC-140.                                                                                           Pregllntele al secretario de reclamos rnenores sobre las reglas y las
                                                                                                     cuotas para aplazar un juicio. 0 Ilene el formulario SC-150 (o escriba
Para obtener mas informacion sobre las apelaciones, vea                         www.                  una carta) y envielo antes del plaza a la corte ya todas las otras
cour1s.ca.govlreclamosmenores/ape/aciones.
                                                                                                     personas que figuran en sus papeles de la carte. Adjunte un cheque
l Tengo otras opciones? Si. Si lo estan demandando, puede:                                           para pagar las costos de la corte, a menos que le hayan dado una
   Resolver su case antes del juicio. Si usted y el Demandante se                                    exencion.
   ponen de acuerdo en como resolver el case, el Demandante tiene                                      I?'\       l,Necesita ayuda? El Asesor de Reclamos Menores de su
   que presentar el formulario CIV-110, Solicitud de desestimaci6n                                     \:_.I condado le puede ayudar sin cargo.
   (Request for Dismissal) ante el secretario de la corte. Pf dale al
   Asesor de Reclamos Menores que lo ayude.                                                               I                                                              I
                                                                                                         L
                                                                                                     0 visite www.courts.ca.gov/rec/amosmenores/asesores.
                                                                                                                                                                         _J
           • Excepclones: Existen diferentes limites en un redamo contra un garante. (Vea el C6digo de Procedimiento Civil, secci6n 116.220 {c).)

Revised January 1, 2017                                                                                                                                 SC-100, Page 5 of 5
                                                          Reclamo del Demandante y ORDEN
                                                        Para Ir a la Corte de Reclamos Menores
                                                                                (Reclamos Menores)
                                                                                                                                                              EXHIBIT A
Case 3:19-cv-00299-DMS-AGS Document 1 Filed 02/11/19 PageID.10 Page 10 of 10


                                                  PROOF OF SERVICE

    2 ST A TE OF CALIFORNIA            )
                                       ) SS.
    3 COUNTY OF ORANGE                 )

    4 I am employed in the County of Orange, State of California. I am over the age of eighteen years
      and not a party to the within action. My business address is: 3333 Fairview Road, A451, Costa
    5 Mesa, California 92626.
    6
        On February 11, 2019, I served the within documents entitled
    7 NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. §1441
                                 [FEDERAL QUESTION JURISDICTION]
    8 on all interested parties in this action.

    9 [X]      by placing a true copy thereof, enclosed in a sealed envelope addressed as follows:
   10

   11 Darren Bean
      1770 W. Olive, Apt. 8
   12 El Centro, CA 92243
   13 (520) 204-0825

   14 [X]     MAIL - I am "readily familiar" with the firm's practice of collection and processing
      correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
   15 Service on that same day with postage thereon fully prepaid in Costa Mesa, California in the
      ordinary course of business. I am aware that on motion of the party served, service is presumed
   16 invalid if postal cancellation date or postage meter date is more than one day after date of deposit
      for mailing an affidavit.
   17
   18 [ ]     BY FACSIMILE - By faxing a true and correct copy of the attached document(s) to the
      person(s) listed above at the facsimile numbers listed above.
   19
      [X]     STA TE - I declare under penalty of pe1jury under the laws of the State of California that
   20 the foregoing is true and c01Tect.
   21
      []     FEDERAL - I declare that I am employed in the office of a member of the bar of this Court
   22 at whose direction the service was made.

   23   Executed on February 11, 2019, at Costa Mesa, California.

   24

   25

   26                                                  Is Nicole Fuller
                                                       Nicole Fuller
   27

   28
